EXHIBIT RADA Reports Follow-on Orders of $3.1M in the 2nd Quarter of 2010, Mostly from US Aerospace Customers NETANYA, Israel, July 19, 2010 RADA Electronic Industries Ltd. (Nasdaq:RADA) announced that it has received follow-on production and maintenance orders worth over $3.1 million during the 2nd quarter of 2010.Most of the orders stemmed from leading US aerospace companies. Zvi Alon, the CEO of Rada, commented: "We are seeing a steady increase in the company's backlog and sales. We believe this growth is indicative of the company's improved business performance as well as customer confidence that we can provide them with and implement the most advanced products." The orders include delivery and maintenance of video and data recorders, inertial navigation systems, and various avionics products to military aircrafts. These systems are installed on the most advanced aircrafts produced today. The majority of the deliveries are scheduled to be delivered by the end of The company also reported record orders for the first half of 2010 in the amount of $16.7 million, an increase of 17% when compared to the first half of 2009, which saw $14.3 million in orders. About RADA RADA Electronic Industries Ltd. is an Israel based defense electronics contractor.
